Citation Nr: 1734925	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ankle degenerative joint disease.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1967 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is related to the Veteran's active military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran has an acquired psychiatric disorder, currently diagnosed as depression and anxiety that has been caused or aggravated by the service-connected tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ankle disability are met. 	 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, namely depression and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran contends that his right ankle disability is related to his in-service right ankle sprain, which has resulted in chronic pain and weakness in the right ankle.  The Board finds that service connection for a right ankle disability is warranted.

The Veteran is diagnosed with degenerative joint disease of the right ankle and STRs show a right ankle sprain in August 1967 which required six weeks in a cast.  Therefore, the first and second elements of service connection are met.

In June 2011, the Veteran was afforded a VA examination.  The Veteran reported pain, weakness, stiffness, swelling and lack of endurance.  Upon examination, the right ankle had normal range of motion and did not have fatigue, weakness, lack of endurance or incoordination.  The ankle joints also did not have heat, redness, swelling or effusion.  Pain was noted.  The examiner diagnosed the Veteran with degenerative joint disease of the right ankle and opined that it was not related to the in-service right ankle sprain because the medical records did not show right ankle problems until 1966.

In November 2011, Dr. D.L.P. stated that the Veteran's right ankle disability is clearly related to his severe in-service right ankle sprain.  She noted that the Veteran has had intermittent pain in his right ankle and a 2005 MRI showed a chronic anterior tibiofibular ligament at the fibular attachment point.  She further noted that the Veteran has intermittent swelling and limping due to his chronic tendinopathy in his ankle.  Another doctor, Dr. J.M., also indicated that the Veteran's recurrent right ankle sprains are connected to his original injury in 1967.  

In review of the record, the Board finds service connection for the Veteran's right ankle disability is warranted as he satisfies the three required elements.  Two competent doctors opined that there is a nexus between his current right ankle disability and his in-service right ankle injury.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right ankle disability has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Major Depressive Disorder and Generalized Anxiety

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has psychiatric problems as a result of his service-connected tinnitus.  The Board finds that service connection for an acquired psychiatric disorder, currently diagnosed as depression and anxiety, as secondary to the service-connected tinnitus is warranted.

The Veteran has current diagnoses fora psychiatric disabilities, specifically major depressive disorder and generalized anxiety disorder.  He is also service-connected for tinnitus.  Therefore, the first two elements of secondary service connection are met.  

The last element, a nexus between the two, is also met.  In this regard, Dr. R.T.F., who treated the Veteran from January 2000 to November 2006, provided a November 2009 opinion in which he stated that the Veteran's  major depressive disorder and generalized anxiety disorder partially stem from the Veteran's tinnitus.  In October 2009, Dr. J.S.P, who also treated the Veteran for major depression, stated that he Veteran consistently complained of tinnitus such that it was disabling and interfered substantially with treatment of his depression and obsessive compulsive personality traits.  It stands to reason that the long-history of treating the Veteran, gave the VA psychiatrist's knowledge of the Veteran and his mental problems and by that basis alone their opinions are found to be probative.  There is also no other evidence in the record that weighs against the above-cited private psychiatrist's opinions for secondary service connection for an acquired psychiatric disorders.

The claim is in equipoise.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2016).  The reasonable doubt rule is for application and the claim is granted.








ORDER

Service connection for right ankle degenerative joint disease is granted.  

Service connection for an acquired psychiatric disability, to include major depressive disorder and generalized anxiety, as secondary to service-connected tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


